Citation Nr: 1316052	
Decision Date: 05/15/13    Archive Date: 05/29/13

DOCKET NO.  06-06 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for liver disease, claimed as due to exposure to carbon tetrachloride and trichloroethylene.

2.  Entitlement to service connection for prostate cancer, claimed as due to exposure to carbon tetrachloride and trichloroethylene.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. H. Stubbs, Counsel


INTRODUCTION

The Veteran had active service from October 1959 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Seattle, Washington. 

In October 2008, the Veteran testified before a Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript is associated with the claims file.  The VLJ who participated in the October 2008 hearing is no longer with the Board.  The Veteran was offered the opportunity to present testimony before a current VLJ, and he requested a second hearing.  In January 2013, the Veteran testified before the undersigned VLJ at a videoconference hearing.  A transcript of the hearing is of record.

The Board remanded the claims in March 2009, October 2010, and November 2012 so that additional development of the evidence could be conducted, and the Veteran could be afforded an additional hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required in regards to the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

The Veteran contends that he developed liver disease and prostate cancer due to exposure to chemicals during his active service.  Specifically, he has asserted that during his 2 years and 3 months of service as an aviation jet mechanic, he worked on engines and aircraft and used the cleaning agents carbon tetrachloride and trichloroethylene without proper protection such as gloves or a breathing apparatus.  He testified at the both the October 2008 and January 2013 Board hearings that during his time in service carbon tetrachloride and trichloroethylene were commonly used by he and other aviation repairmen to clean engine parts, floors, hangars, and even their hands.  He further testified he had researched the chemicals on the internet and found articles which noted that these chemicals are carcinogenic.  During the January 2013 hearing, he added that he showed his internet findings to two physicians, Drs. B. and C., who had concluded that these chemicals resulted in the development of his prostate cancer and liver disease.  

The Veteran's service treatment records show that he appeared before a Physical Evaluation Board in August 1963 and was recommended for separation due to injuries to the right upper extremity (for which he is currently in receipt of service-connected disability compensation).  Service treatment records do not show that he was treated for, complained of, or was diagnosed with a liver or prostate disorder during service, nor do the records provide details regarding his duties in service.  His separation document, DD Form 214, lists "NONE" for his military occupational specialty (MOS), but notes that a related civilian occupation would be aircraft engine mechanic. 

In March 2009, the Board remanded the claim for further development, to include requesting the Veteran's service personnel records so as to verify his MOS.  The service personnel records were received and they do contain other references to the Veteran's MOS.  For example, his Record of Discharge, Release from Active Duty, or Death report states that the Veteran's highest rating satisfactorily held for pay purposes was "Aviation Machinist's Mate, Second Class."  Additionally, his Enlisted Classification Record states that the Veteran was recommended to strike (i.e., seek higher pay rates) for Aviation Mechanical Group Ratings. Thus, although they do not provide additional detail regarding the Veteran's specific duties, the Veteran's service personnel records verify his MOS.

The Boards March 2009 and October 2010 remands directed the RO to request that the Chief Public Health and Environmental Hazards Officer, or any other appropriate VA official, should review the claims file and render an opinion as to whether it was likely that the Veteran was exposed to such chemicals in the course of his duties.  

In January 2011, the Director of the Environmental Agents Service provided a memorandum finding it was at least as likely as not the Veteran was exposed to carbon tetrachloride and trichloroethylene during his service, as these were common chemical solvents used to clean aircraft engines during his period of service.  The Director noted that the International Agency for Research on Cancer classified the chemicals as "possibly carcinogenic to humans."  He additionally noted that laboratory studies, where animals ingested the carbon tetrachloride "over a long time" developed liver cancer.  The Environmental Protection Agency (EPA) has listed carbon tetrachloride as a "probable human carcinogen based on evidence that it causes cancer in laboratory animals.  In February 2011, the Director of Compensation and Pension Service additionally opined that it was at least as likely as not that the Veteran was exposed to carbon tetrachloride and trichloroethylene during military service. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Treatment records contained in the claims file include diagnoses of prostate cancer and nonalcoholic steato hepatitis/fatty liver.  The Director of the Environmental Agents Service and the Director of Compensation and Pension Service have provided evidence that the Veteran was at least as likely as not exposed to carbon tetrachloride and trichloroethylene.  The Board therefore concedes that he was exposed to these chemicals in service.  As such, the only missing element to support a finding of entitlement to service connection is a medical nexus between the Veteran's in-service exposure to chemicals and his development of prostate cancer and liver disease.

In the October 2010 remand, the Board directed the Appeals Management Center (AMC) to schedule the Veteran for a VA examination.  The claims file contains a print out from the VA Puget Sound Health Care System (HCS) which noted that the Veteran failed to report to a genitourinary examination scheduled in June 2011.

During his January 2013 hearing, the Veteran testified that he did not receive notice of his scheduled VA examination.  On remand, the AMC should request a nexus opinion regarding the Veteran's claimed disabilities based on a review of the claims file.  Due to the nature of the Veteran's claimed disabilities, a the Board's concession that he was exposed to chemicals in service, a physical examination and interview of the Veteran is not necessary and would prolong an already aged appeal period.

He additionally testified that Drs. B. and C. had written positive medical nexus statements for him, which he had provided to the VA for inclusion in his claims file.  While the claims file contains a May 2011 letter notifying the Veteran that he would be contacted by a VA medical facility to schedule his VA examination, the actual notification of the scheduled examination is not of record.  The claims file contains a letter from Dr. C., dated in October 2008, which indicated that the Veteran was diagnosed with nonalcoholic steato hepatitis via liver biopsy examination in 2006.  The letter does not contain a medical opinion regarding the etiology of the Veteran's liver disease.  A review of the claims file does not reveal a letter from Dr. B., regarding the etiology of the Veteran's prostate cancer.  Lastly, the Board held the claims file open for 60 days after the January 2013 hearing so that the Veteran could provide additional medical nexus evidence.  No additional evidence has been associated with the claims file or virtual VA since the January 2013 hearing, to include any of the research and internet articles the Veteran testified he had found.  The Veteran should note that the duty to assist is a two-way street.  If he wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ask the Veteran to identify all treatment records for his liver disease and prostate cancer, to include any treatment records from Drs. B., C., and G. (discussed on page 7 of the January 2013 hearing).  The Veteran should be specifically asked to provide another copy of the reported letter from Dr. B. The AMC/RO should attempt to obtain all identified records, to include all VA treatment records.  The Veteran's assistance in obtaining any records should be requested as needed.  Any obtained records must be associated with the Veteran's claims file.  To the extent records are not obtained, the claims file should contain documentation of the attempts made and the appellant and his counsel should be notified as needed.

2.  After an additional treatment records have been obtained, the AMC should schedule a review of the claims file (and any records added to Virtual VA) by a physician.  Based on a review of the claims file (including service treatment records), his/her medical knowledge, and any necessary research, the reviewer should provide the following opinions:

(a) Is it at least as likely as not the Veteran's in-service exposure to carbon tetrachloride and trichloroethylene resulted in his development of prostate cancer?  

(b) Is it at least as likely as not the Veteran's prostate cancer is otherwise due to or related to his military service?

(c) Is it at least as likely as not the Veteran's in-service exposure to carbon tetrachloride and trichloroethylene resulted in his development of liver disease?

(d) Is it at least as likely as not the Veteran's liver disease is otherwise due to or related to his military service?

The reviewer should provide a complete rationale for all opinions expressed.  The reviewer should note that the Board concedes that the Veteran was exposed to carbon tetrachloride and trichloroethylene during two years and three months of service as an aircraft engine mechanic.  

3.  After ensuring compliance with the above development, as well as with any other notice and development action required by law, VA should review the claims.  If the claims remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be given an opportunity to respond, before the case is returned to the Board.

The case should then be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the ultimate outcome of this case. The Veteran need take no action unless otherwise informed.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


